COURT OF APPEALS
                                     EIGHTH DISTRICT OF TEXAS
                                          EL PASO, TEXAS


                                                        §
    MICHAEL JUDE LAREDO,                                                   No. 08-13-00073-CR
                                                        §
                      Appellant,                                              Appeal from the
                                                        §
    v.                                                                 County Court at Law No. 4
                                                        §
    THE STATE OF TEXAS,                                                 of El Paso County, Texas
                                                        §
                      Appellee.                                            (TC# 20110C10680)
                                                        §

                                                OPINION

         Appellant Michael Jude Laredo seeks reversal of his conviction for violation of a

protective order, arguing that the evidence underpinning the jury’s verdict was legally

insufficient. We affirm.

                                              BACKGROUND

         In late October 2011, Ashley Garner obtained a protective order prohibiting Appellant

from coming within 200 yards of Garner’s or her family members’ residence or place of

employment. On November 1,1 Appellant knocked on the door of Garner’s residence in an


1
 When the prosecutor asked Ashley Garner if the events occurred “[o]n or about November 20th,” Garner answered
yes. On cross-examination, she clarified the events took place on November 1. Her brother also testified the events
happened on November 1. The information alleged that this incident occurred “on or about the 20th day of
November[.]” “When an indictment alleges that an offense occurred ‘on or about’ a certain date, the State is not
bound by the date alleged and may prove within the period covered by the applicable statute of limitations any
attempt to speak with her. Garner’s brother Wilbert testified that he answered the door and saw

Appellant standing in front of the house. Appellant asked to speak with Ashley. Wilbert told

Appellant that he should not be at the house and said he would call the police. Appellant said, “I

don't care. I’m already going to go to jail.”

        Following trial, the jury found Appellant guilty of violating the protective order and the

trial court entered a judgment of conviction, sentencing him to 365 days in jail and assessing a

$1,000 fine.

                                              DISCUSSION

        In his sole appellate issue, Appellant contends that the trial evidence was legally

insufficient to prove beyond a reasonable doubt that he had knowledge of the protective order at

issue. We disagree.

                                            Standard of Review

        In reviewing a criminal conviction for legal sufficiency, we must determine if,

considering all properly and improperly admitted record evidence in the light most favorable to

the verdict, the jury was “rationally justified in finding guilt beyond a reasonable doubt.” Brooks

v. State, 323 S.W.3d 893, 899 (Tex.Crim.App. 2010); see also Jackson v. Virginia, 443 U.S. 307,

319, 99 S. Ct. 2781, 2789, 61 L. Ed. 2d 560 (1979). “Each fact need not point directly and

independently to the guilt of the appellant, as long as the cumulative force of all the

incriminating circumstances is sufficient to support the conviction.”                Hooper v. State, 214
S.W.3d 9, 13 (Tex.Crim.App. 2007). “Circumstantial evidence is as probative as direct evidence

in establishing the guilt of an actor, and circumstantial evidence alone can be sufficient to

establish guilt.” Id.


offense of the character alleged.” Fernandez v. State, No. 08-10-00263-CR, 2012 WL 3740543, at *3 (Tex.App.--El
Paso Aug. 29, 2012, pet. ref’d)(not designated for publication).

                                                      2
                                             Analysis

       “A person commits an offense if, in violation of an order issued under Chapter 7A, Code

of Criminal Procedure, the person knowingly . . . goes to or near the residence . . . of the

applicant or any member of the applicant’s family or household[.]” TEX.PENAL CODE ANN. §

38.112 (West Supp. 2014). Appellant does not dispute the existence of the protective order but

instead argues the State could not establish his knowledge of its existence. However, based on

the record evidence, the jury could rationally draw a conclusion that Appellant had knowledge of

the protective order from one of two sources.

       First, the jury could conclude that Appellant knew about the order because the order itself

states the trial judge served the order on Appellant in open court. “[A] reviewing court, absent

evidence to the contrary, is required to indulge every presumption in favor of the regularity of

the documents in the lower court.” Aragon v. State, No. 08-05-00350-CR, 2008 WL 467446, at

*3 (Tex.App.--El Paso Feb. 21, 2008, no pet.)(not designated for publication). “The defendant

has the burden to provide evidence sufficient to overcome the presumption of the formal

judgment’s regularity.” Id. In this case, Appellant points to his lack of a signature on the

protective order as proof that despite the recitations contained therein, Appellant was not present

at the protective order hearing and thus had no knowledge of the order.             However, this

discrepancy is not enough to overcome the presumption of regularity absent other affirmative

evidence. See id. (defendant’s allegation that he could not remember if he was represented by

counsel at a hearing coupled with the absence of counsel’s signature on a document unable to

overcome presumption that order stating counsel was present at the hearing was correct).

Because there is no affirmative evidence casting doubt on the validity of the trial court’s

recitation that Appellant was present at the hearing, the jury was free to take the judgment at face



                                                 3
value and consider that as evidence of knowledge.

       Second, apart from the court documents, Wilbert Garner testified that after he told

Appellant he was not supposed to be at the house, Appellant responded that he did not care

because he knew he would be going back to jail anyway. Assuming that the jury found Wilbert

Garner’s testimony credible, the jury could have reasonably believed that Appellant’s statements

reflected both his understanding that he was subject to a protective order and his knowing or

intentional decision to violate that order. Appellant’s sole point is without merit.

       Issue One is overruled. The judgment of the trial court is affirmed.



                                              YVONNE T. RODRIGUEZ, Justice
January 14, 2015

Before McClure, C.J., Rodriguez, J., and Barajas, C.J. (Senior Judge)
Barajas, C.J. (Senior Judge), sitting by assignment

(Do Not Publish)




                                                 4